ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1990-02-28_ORD_01_NA_02_EN.txt. DISSENTING OPINION OF JUDGE ELIAS

I wish to dissent from the Order made by the Court because I believe
that Nicaragua’s Application for permission to intervene should be heard
and disposed of by the full Court and not by the Chamber.

My first reason is based on the main question of the scope of chamber
‘ jurisdiction: the scope of the jurisdiction of this Chamber, or of any other
chamber composed by the Court under the present Rules, is neither defin-
itive nor final, so that one cannot regard jurisdiction as being transferable
holus bolus from the International Court of Justice itself to its affiliate
envisaged in Article 26 of the Statute, or by any other text.

My second reason is the almost absolute one that Article 27 of the Sta-
tute provides clearly that “A judgment given by any of the chambers pro-
vided for in Articles 26 and 29 shall be considered as rendered by the
Court”. It must follow that the Court and all its Members are bound by the
judgment of a chamber, but not necessarily by a judgment arrived at by
whatever means, or in defiance of a rule of justice overlooked or miscon-
ceived, or one subsequently overruled by the Court in the long run. This is
so because, even though every Member of the Court is bound by the deci-
sion of the chamber, no non-member of the chamber has the chance or
indeed the right to take part or to intervene in the work of the chamber
before its decision is handed down. This means that there is no opportu-
nity for any Member to criticize, or to point out any lacunae before the
case is ended by the particular chamber; nor has the Court any opportu-
nity to intervene. Yet according to the present Statute the decision is one
by which the Court must be regarded as also bound, without having had
any opportunity of interference.

It is, however, inconceivable that the jurisdiction as conferred upon the
Court by Article 36 of the Statute does not admit of any exception, and
. binds only the Court within the meaning of the law as envisaged by it. If,
for any reason, a chamber exercises so-called jurisdiction which is vitiated
by any rule of law or of justice, a judgment delivered by it may not be
accepted in every respect as ipso facto binding, even though that judgment
is apparently unexceptionable otherwise. It therefore follows that, unless
Article 26 of the Statute itself, or the implementing Article of the Rules by
which chambers are established, so define the scope and purpose of a
chamber formed to deal with a particular matter referred to it, there can-
not be a wholesale transfer of general jurisdiction of the Court by the
assignment of a particular case to a particular chamber. It remains to be
proved that a chamber is the equivalent of the Court in all respects. It may
be noted that under Article 30 of the Statute the Court reserves the exclu-

10
10 DISPUTE (EL SALVADOR/HONDURAS) (DISS. OP. ELIAS)

sive right to frame “rules for carrying out its functions. In particular, it
shall lay down rules of procedure” (emphasis added). This shows that the
chamber is not entirely its own master, and that it is possible that certain
aspects of jurisdiction are residual or exerciseable only by the Court itself.

When the chamber procedure was conceived and framed — a process
which may be regarded as having been somewhat hurried — not enough
attention was paid to refining and considering its full implications in the
administration of justice. That this has been so can easily be shown by
going through the arcanum of decisions so far delivered under the cham-
ber procedure since the wholesale adoption of the chamber procedure in
the case concerning Delimitation of the Maritime Boundary in the Gulf of
Maine Area. The entire machinery of chamber procedure has been shown
time and again to be in need of a thorough overhaul, especially from the
point of view of its implication in the declaration of general principles of
international law, like that of intervention, which is necessarily wider than
the narrow issues which Article 26 envisaged as the only work for a cham-
ber. The chamber cannot be asked to undertake the finding of general
principles of public international law, and is therefore not given the same
authority and jurisdiction as the Court, unless specific provision is made
in a particular case in the establishment or provenance of the chamber.

Finally, the present Order is too narrow, and seems consumed by preoc-
cupation with a narrow conception of intervention, a concept which in all
cases is wider than the Court Order itself, or even its broader implications.
The Order, in refusing to allow the request of Nicaragua to be dealt with
by the Court fails to refer to the relevant consideration that it may raise
problems such as the appointment of an ad hoc judge or other issues of the
composition of the Chamber itself. If such problems were handled by the
Court the matter could be dealt with by handing back the request of Nicar-
agua to the Chamber for disposal as appropriate. The Chamber cannot be
expected to refer such matter or matters to the full Court for directions
several times in succession in the course of its treatment of a single appli-
cation. Clearly, a chamber of equal competence or jurisdiction cannot be
expected to have matters referred in this way to “its” own organ within the
ICJ system. The Chamber must also never be allowed to deal with such
issues as appointment of an ad hoc judge, another problem of general
international law the scope of which is too wide for the Chamber in any
event.

(Signed) T. O. ELIAS.

ll
